Fourth Court of Appeals
                                  San Antonio, Texas
                                         October 7, 2020

                                       No. 04-20-00059-CR

                                       Marcelino ESTRADA,
                                             Appellant

                                                v

                                       The STATE of Texas,
                                             Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 17-09-0519-CRA
                         Honorable Russell Wilson, Judge Presiding


                                         ORDER

Sitting: Luz Elena D. Chapa, Justice
         Irene Rios, Justice
         Beth Watkins, Justice

        Appellant’s final motion to extend time to file the appellant’s brief is granted. We order
counsel for appellant to file the appellant’s brief by November 16, 2020. Counsel has represented
to this court that no further motions for an extension will be filed. Counsel is therefore advised
that no further extensions of time will be granted absent a timely motion that: (1) demonstrates
extraordinary circumstances justifying further delay; (2) advises the court of the efforts counsel
has expended in preparing the brief; and (3) provides the court reasonable assurance that the
brief will be completed and filed by the requested extended deadline. The court does not
generally consider a heavy workload to be an extraordinary circumstance.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice